Filed 11/13/20 P. v. Pierre CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  THE PEOPLE,                                                  B297594

       Plaintiff and                                           (Los Angeles County
  Respondent,                                                  Super. Ct. No. YA097018)

            v.

  ERIC PIERRE,

       Defendant and
  Appellant.


       APPEAL from a judgment of the Superior Court of Los
 Angeles County, Hector M. Guzman, Judge. Affirmed, with
 instructions.
       Karyn H. Bucur, under appointment by the Court of
 Appeal, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters,
 Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Chung L. Mar,
Deputy Attorney General, for Plaintiff and Respondent.
                __________________________

      A jury convicted defendant and appellant Eric Pierre of
firearm possession with a prior violent felony conviction
(Pen. Code, § 29900, subd. (a)(1) [count 1]);1 firearm
possession by a felon (§ 29800, subd. (a)(1) [count 2]); and
unlawful possession of ammunition (§ 30305 subd. (a)(1)
[count 3]). Further, appellant admitted that he had suffered
two prior serious or violent felony convictions within the
meaning of the three strikes law (§§ 667, subds. (b)–(i),
1170.12, subds. (a)–(d)), and admitted that he was released
from custody on bail at the time of the commission of counts
1 and 2 (§ 12022.1).
      Appellant was sentenced to a total of nine years, as
follows: the upper term of three years on count 1, which was
doubled to six years under the three strikes law (§§ 667,
subds. (b)–(i), 1170.12, subds. (a)–(d)), two years for the on-
bail enhancement (§ 12022.1), and one year for a prior prison
term enhancement (§ 667.5, subd. (b)).2 A concurrent term

     1 All further statutory references are to the Penal Code
unless otherwise indicated.

     2  The information alleged a prior prison term
enhancement under section 667.5 subdivision (b), which
appellant contends was never admitted or found true by the
trial court or a jury, see post.




                              2
of six years was imposed on count 2, and a six-year term was
imposed and stayed under section 654 on count 3. The court
imposed various fines and fees, including a $300 restitution
fine (§ 1202.4, subd. (b)), a total of $120 in court operations
assessments (§ 1465.8, subd. (a)(1)), and a total of $90 in
court facilities assessments (Gov. Code, § 70373).
       On appeal, appellant contends that (1) the prior prison
term enhancement imposed under section 667.5, subdivision
(b) should be stricken; (2) the trial court erred in imposing a
concurrent sentence in count 2, rather than staying the
sentence under section 654; and (3) the trial court violated
his due process rights by imposing the restitution fine and
assessments without first determining his ability to pay.
       We agree with appellant’s first two arguments, which
the People also concede, but reject appellant’s argument that
he was entitled to a hearing on his ability to pay
assessments and the restitution fine. We order the section
667.5, subdivision (b) enhancement stricken, and the
sentence in count 2 stayed pursuant to section 654. We
affirm the judgment as modified.

                           FACTS

     On October 9, 2017, Los Angeles Sheriff’s Department
Deputy Marcus Chatman and his partner were on patrol
when Deputy Chatman received an anonymous call
regarding a black male wearing a white T-shirt and jeans
with a gun at 1230 West 107th Street in Los Angeles. The




                               3
deputies responded, and encountered appellant, who
matched the caller’s description, underneath a carport near
the reported location. The deputies exited their patrol car
and approached appellant, who turned and walked to the
back of the carport. Appellant moved his left arm and
appeared to be placing something down near the carport’s
back wall. As he did, Deputy Chatman heard the sound of a
heavy object falling.
      The deputies detained appellant. Deputy Chatman
recovered a gun in a space between two sections of the
carport wall. A live round was chambered in the gun and 11
live “hollow point” cartridges were loaded in the magazine.
The gun was unregistered, and it appeared to be in good
working order.

                      DISCUSSION

Section 667.5

      Appellant contends, and the People concede, that the
prior prison term enhancement imposed pursuant to section
667.5, subdivision (b) must be stricken pursuant to
amendments effected by Senate Bill No. 136 (2019–2020
Reg. Sess.). We agree.3

     3  Appellant also argues that the enhancement should
be stricken because he did not admit the prior conviction,
and neither the court nor jury found the sentencing
enhancement to be true. We need not address this




                             4
      On October 8, 2019, the Governor signed Senate Bill
No. 136 into law. The new law, which became effective on
January 1, 2020, amends section 667.5, subdivision (b),
which formerly imposed a one-year sentence enhancement
for each separate prior prison term or county jail term
imposed under section 1170, subdivision (h), where
defendant had not remained free of custody for at least five
years. (Former § 667.5, subd. (b).) Pursuant to Senate Bill
No. 136, the enhancement now applies only if a defendant
served a prior prison term for a sexually violent offense as
defined in Welfare and Institutions Code section 6600,
subdivision (b). (See Stats. 2019, ch. 590, § 1.)
      Because his sentence was not final when Senate Bill
No. 136 took effect and because his prior offenses were not
for sexually violent felonies, we agree with the parties that
the amended law applies to defendant retroactively. (People
v. Herrera (2020) 52 Cal.App.5th 982, 995–996; People v.
Petri (2020) 45 Cal.App.5th 82, 93–94; People v. Jennings
(2019) 42 Cal.App.5th 664, 681–682; People v. Lopez (2019)
42 Cal.App.5th 337, 341–342 (Lopez).) We modify the
judgment to strike appellant’s prior prison term
enhancement. We need not remand this matter for
resentencing, as the trial court already imposed the
maximum sentence available. (See Lopez, at p. 342.)




argument, because we conclude that the sentence is
unauthorized pursuant to section 667.5, subdivision (b).




                              5
Section 654

       Appellant contends, and the People concede, that the
sentence imposed concurrently in count 2, which was based
on the same act as the conviction in count 1, must be stayed
pursuant to section 654. We agree.
       Under section 654, subdivision (a), “[a]n act or omission
that is punishable in different ways by different provisions of
law shall be punished under the provision that provides for
the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one
provision . . . .” The question whether section 654 applies is
one of fact for the trial court, which is “vested with broad
latitude in making its determination.” (People v. Ortiz
(2012) 208 Cal.App.4th 1354, 1378 (Ortiz).) We review the
trial court’s factual determinations for substantial evidence
(People v. McCoy (2012) 208 Cal.App.4th 1333, 1338),
viewing the evidence in the light most favorable to those
determinations (Ortiz, supra, at p. 1378; People v. Jones
(2002) 103 Cal.App.4th 1139, 1143).
       “The test for determining whether section 654 prohibits
multiple punishment has long been established: ‘Whether a
course of criminal conduct is divisible and therefore gives
rise to more than one act within the meaning of section 654
depends on the intent and objective of the actor. If all of the
offenses were incident to one objective, the defendant may be
punished for any one of such offenses but not for more than
one.’ [Citation.]” (People v. Britt (2004) 32 Cal.4th 944, 951–




                               6
952, disapproved on another ground in People v. Correa
(2012) 54 Cal.4th 331 (Britt).) “If, on the other hand,
defendant harbored ‘multiple criminal objectives,’ which
were independent of and not merely incidental to each other,
he may be punished for each statutory violation committed
in pursuit of each objective, ‘even though the violations
shared common acts or were parts of an otherwise indivisible
course of conduct.’ [Citation.]” (People v. Harrison (1989) 48
Cal.3d 321, 335; accord, People v. Vu (2006) 143 Cal.App.4th
1009, 1033.) “‘“The principal inquiry in each case is whether
the defendant’s criminal intent and objective were single or
multiple.” [Citation.] “A defendant’s criminal objective is
‘determined from all the circumstances . . . .’”’ [Citation.]”
(People v. Sok (2010) 181 Cal.App.4th 88, 99; see Britt,
supra, at p. 954.)
       At the sentencing hearing, the court stated that it had
read the sentencing briefs from both sides, and asked the
parties if they had recommendations with respect to
appellant’s sentence. As relevant here, defense counsel
asserted that the sentence in count 2 should be stayed
pursuant to section 654. Both the court and the prosecutor
agreed. Later, however, the court orally imposed a sentence
of six years in count 2, to run concurrently with the term in
count 1. This appears to have been a simple oversight.
Appellant’s convictions for firearm possession with a prior
violent felony conviction (count 1) and firearm possession by
a felon (count 2) were based on a single physical act—“a
single possession . . . of a single firearm on a single occasion.”




                                7
(People v. Jones (2012) 54 Cal.4th 350, 357.) Thus, “section
654 prohibits multiple punishment.” (Id. at p. 360.)
Accordingly, we order the judgment modified to stay the
sentence on count 2.

Ability to Pay

      Appellant argues that, under People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas), the trial court violated his
federal and state right to due process by imposing $120 in
court operations assessments (§ 1465.8, subd. (a)(1)), $90 in
court facilities assessments (Gov. Code, § 70373), and a $300
restitution fine (§ 1202.4, subd. (b)), without first
determining his ability to pay.4 He urges us to remand the

     4 In Dueñas, the defendant requested, and the trial
court granted, a hearing to determine her ability to pay a
$30 court facilities assessment (Gov. Code, § 70373), a $40
court operations assessment (§ 1465.8, subd. (a)(1)), and a
$150 restitution fine (§ 1202.4, subd. (b)), as well as
previously imposed attorney fees. (Dueñas, supra, 30
Cal.App.5th at p. 1162.) Dueñas presented undisputed
evidence of her inability to pay, and the trial court waived
the attorney fees. However, the court was statutorily
required to impose the court facilities assessment and court
operations assessment, and prohibited from considering
Dueñas’s inability to pay as a “‘compelling and extraordinary
reason[ ]’” that would permit waiver of the minimum
restitution fine. (Id. at p. 1163.) It therefore imposed the
assessments and fine despite its finding that Dueñas was
unable to pay them. (Ibid.) The Court of Appeal reversed,




                              8
cause for the trial court to conduct a hearing to determine
his ability to pay the assessments and fine. We agree with
the People that appellant forfeited this issue by not raising it
below.
      At the sentencing hearing, the trial court pronounced
the sentence and then imposed the assessments and fines at
issue without objection from defense counsel. The court then
engaged in a discussion with the parties regarding the
calculation of appellant’s custody credits. Before the custody
credit issue was resolved, defense counsel informed the
court: “I’d also like to state the client has requested a fee
waiver because he is indigent.” The court responded, “Let’s
handle this first. I’m not sure what that relates to.” The
parties resolved the custody credit issue, and the court asked
if there was anything further that the parties wished to
address. Defense counsel did not request to be heard on any
other issues, did not request a hearing on ability to pay, and
the proceedings were concluded.
      Although in their brief the People anticipate that
appellant might argue he did not forfeit his claim by arguing
that the mention of a “fee waiver” operated as an objection,

holding that due process requires trial courts to determine a
defendant’s ability to pay before it may impose the
assessments mandated by section 1465.8 and Government
Code section 70373, and requires trial courts to stay
execution of any restitution fine imposed under section
1202.4, subdivision (b) until it has been determined that the
defendant has the ability to pay the fine. (Id. at pp. 1172–
1173.)




                               9
appellant did not file a reply brief in this matter, and thus
never made the argument himself. Even if he had, we would
reject it. Viewing defense counsel’s vague statement in
context, it appears that the reference was unrelated to the
imposition of the assessments and fee, and instead referred
to waiver of attorney fees. Even a defendant who is unable
to pay attorney fees could be deemed able to pay the $510
imposed in this case—thus, a request for an attorney fees
waiver cannot be viewed as necessarily encompassing a
request for an ability to pay hearing with respect to the fine
and assessments. Appellant was therefore required to object
to imposition of the assessments and fine specifically to
preserve the claim for appeal. In this case, the failure to
object is not excusable. The appellate court issued its
decision in Dueñas on January 8, 2019. Appellant’s
sentencing hearing was held two months later, on March 20,
2019. Thus, appellant could not claim that he lacked a basis
for objecting. (Cf. People v. Castellano (2019) 33 Cal.App.5th
485, 489 [finding the defendant did not forfeit Dueñas
argument because Dueñas was decided after sentencing]; see
People v. Aguilar (2015) 60 Cal.4th 862, 866–867
[defendant’s failure to object at sentencing to certain fees on
the basis of his inability to pay forfeited the challenge on
appeal]; People v. Avila (2009) 46 Cal.4th 680, 729 [failure to
raise issue and adduce evidence of inability to pay
restitution fine forfeited issue].)




                              10
                         DISPOSITION

       Appellant’s sentence in count 2 is stayed pursuant to
section 654, and the prior prison term enhancement imposed
pursuant to section 667.5, subdivision (b) is stricken. The
trial court shall forward a certified copy of the amended
abstract of judgment to the Department of Corrections and
Rehabilitation. As modified, the judgment is affirmed.



             MOOR, J.

We concur:




             RUBIN, P. J.




             BAKER, J.




                             11